Spain, J.
Appeal from a judgment of the County Court of Otsego County (Scarzafava, J.), rendered October 19, 1999, convicting defendant upon his plea of guilty of the crime of attempted burglary in the second degree.
In satisfaction of a four-count indictment which included a charge of burglary in the second degree, defendant pleaded guilty to the reduced charge of attempted burglary in the second degree (Penal Law §§ 110.00, 140.25 [2]) and was sentenced pursuant to the plea bargain. Defendant now appeals claiming that the plea allocution did not establish that he intentionally aided the attempted burglary. Having failed to move to withdraw the plea or vacate the judgment, defendant has not preserved his challenge to the sufficiency of the plea allocution (see, People v Lopez, 71 NY2d 662, 665; People v Valenti, 264 AD2d 904, 906, lv denied 94 NY2d 926). Moreover, this is not one of those “rare case[s] * * * where the defendant’s recitation of the facts * * * clearly casts significant doubt upon the defendant’s guilt” (People v Lopez, supra, at 666). Indeed, the element of intent was established by defendant’s admission that he was aware that the other person in the building had the intent to take items from that property and that defendant was outside the building to help that individual (cf., People v Ocasio, 265 AD2d 675, 676-677).
Crew III, J. P., Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.